Third District Court of Appeal
                               State of Florida

                          Opinion filed July 28, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                                No. 3D21-16
                 Lower Tribunal Nos. 18-302 AP, 16-2993 CC
                            ________________


          Progressive American Insurance Company,
                                  Appellant,

                                     vs.

 Oceans Chiropractic, Inc., a/a/o Alberto Cardena Contreras,
                                  Appellee.


    An Appeal from the County Court for Miami-Dade County, Gloria
Gonzalez-Meyer, Judge.

      deBeaubien, Simmons, Knight, Mantzaris & Neal, LLP, and Kenneth
P. Hazouri (Orlando), for appellant.

     Berger & Hicks, P.A., and Martin I. Berger, Zachary A. Hicks, and
Adam C. Loeb; and Kula & Associates, P.A., and Elliot B. Kula and William
D. Mueller, for appellee.

Before FERNANDEZ, C.J., and HENDON and BOKOR, JJ.

     PER CURIAM.

     Affirmed.